RONALD WAYNE JACKSON,JR.
                             Alfred Hughes Unit
                                Rt.2 Box 4400

                             Gatesville,TX.76597

TMffl (HURT CF AFffiALS
501 Washington Ave,Rn 415
Weco,TX.76701
                                     August 5,2016
                                                                RECEIVED
RE: RONALD WAYNE JACKSON,JR. v. THE STATE OF TEXAS
     TRIAL COURT No. 2011-1626-C2                                AUG 0 8 2016
     COA No. 10-12-00285-CR
                                                              COURT OF APPEALS
                                                                 WACO. TEXAS
Dear, Clerk:

  This letter is being written to request for the following information;
that I be given a copy of the docket sheet in the above-entitled and
numbered cause please? My information is as follows. Thank you for your
time in advance to this matter.

                                                          Ronald Wayne Jackson,JR.
                                                          Hughes Unit
                                                          Rt.2 Box 4400
                                                          Gatesville,TX.76597
                                                          United States
                                                       /s/ Ronald Wayne Jackson,JR
Ronald Wayne Jackson, Jr.#1828320
Hughes Unit
Rt.2   Box 4400
Gatesville,TX.76597
United   States
                                R'  gCHAVE^
                                             2016    TENTH COURT OF APPEALS
                                     MJ6Q           McLennan County Courthouse
                                        OF               501 Washington Ave,Rm 415
                                                          Waco,Texas.76701
                  Legal Mail
                                                         iii|>uililliiiilliillii,liiili,iiii"l,,iil,lii!lliii,,liH"'!i